DETAILED ACTION
This Non-Final Office Action is in response to the amendment and / or remarks filed on July 16, 2021.  Claims 1 – 19 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 13 recites the limitation "the equipment" in Claim 13, lines 1 & 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (U.S. Patent Publication Number 2009 / 0179055 A1) to Estrellado.
Regarding claim 1, Estrellado discloses the pack-carrier (100) comprising the open attachment frame (110) and at least one support (104), the support (104) being arranged on the frame (110) in such a manner as to be capable of extending outwards from the frame (110) in the projecting position that, in service, enables the pack (310) to 
wherein at least in the projection position (See Figures 1 & 3), the support (104) extends from the top edge (107 & 115) of the frame (110) (See Figures 1, 2, 3 & 4).

Regarding claim 12, Estrellado discloses wherein the support (104) is offset outwards from the frame (110).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2009 / 0179055 A1) to Estrellado in view of (U.S. Patent Number 9,044,081 B2) to McDonald.
Regarding claim 8, Estrellado does not disclose wherein the support (104) is ribbed.
McDonald teaches wherein the support (46 & 64) is ribbed (48 & 50) (See Figures 6 & 7) for the purpose of providing gripping (See Column 5, lines 22 – 24).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the support being ribbed as taught by McDonald with the pack carrier of Maguire et al., in order to provide gripping (See Column 5, lines 22 – 24).

Claim 1, 2, 9, 10, 11, 12, 13, 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2013 / 0292433 A1) to Maguire et al., in view of (U.S. Patent Publication Number 2009 / 0179055 A1) to Estrellado.

However, Maguire et al., does not disclose at least one support, the support being arranged on the frame in such a manner as to be capable of extending outwards from the frame in the projecting position that, in service, enables the pack to rest on the support, wherein at least in the projection position, the support extends from the top edge of the frame.
Estrellado teaches at least one support (104), the support (104) being arranged on the frame (110) in such a manner as to be capable of extending outwards from the frame (110) in the projecting position that, in service, enables the pack (310) to rest on the support (104), wherein at least in the projection position (See Figures 1 & 3), the support (104) extends from the top edge (107 & 115) of the frame (110) (See Figures 1, 2, 3 & 4) for the purpose of transferring weight of a load being carried by the user to the hip area of the user (See Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the at least one support, the support being arranged on the frame in such a manner as to be capable of extending outwards from the frame in the projecting position that, in service, enables the pack to rest on the support, wherein at least in the projection position, the support extends from the top 

	Regarding claim 2, Maguire et al., discloses wherein at least one end (i.e. Left & Right End Portions of (3i) in Figure 7) of the frame (3) that is to be located at one of the user’s sides that balances the structure relative to loads placed behind in the backpack (7) (See Figures 3, 4, & 7).
	Furthermore, Maguire et al., as modified by Estrellado discloses the projection that, in service, is capable of supporting loads (See Figure 3) other than the backpack and arranged on the user’s torso. 
	However, Maguire et al., as modified by Estrellado does not explicitly disclose the projection at the user’s side.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the projection at the user’s side, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	Regarding claim 9, Maguire et al., discloses the wherein the frame (3) is mounted on by means (4 & 5) of the carriage (2) of the pack-carrier (1) (See Figures 5, 6 & 7).
Furthermore, Maguire et al., as modified by Estrellado discloses the support (104) mounted on the frame (110).



	Regarding claim 11, Maguire et al., discloses each frame portion (i.e. Left End Portion of (3i) & Right End Portion of (3i) in Figure 7) is slidably (i.e. via (11 & 12) in Figure 7) mounted in the carriage (2).
	Furthermore, Maguire et al., as modified by Estrellado discloses the frame (110) carrying the support (104) (See Figure 1).
		
Regarding claim 12, Maguire et al., as modified by Estrellado discloses wherein the support (104) is offset outwards from the frame (110).

Regarding claim 13, Maguire et al., discloses the equipment (2) being independent of the pack (7) that is to rest on the pack-carrier (1) (See Figures 3, 4, 5 & 6).

Regarding claim 15, Maguire et al., discloses the open attachment frame (3) and, the frame (3) being shaped so that, in service, it extends around the back of the user and at least in part around each of the user’s sides so as to balance stresses between the user’s back and both of the user’s sides (See Figures 3, 4, 5 & 6), wherein the frame (3) includes two portions (3i & 3ii) (See Figure 7).
capable of extending outwards from the frame in the projecting position that, in service, enables the pack to rest on the support.
Furthermore, Maguire et al., as modified by Estrellado discloses at least one support (104), the support (104) being arranged on the frame (110) in such a manner as to be capable of extending outwards from the frame (110) in the projecting position that, in service, enables the pack (310) to rest on the support (104) (See Figure 3).
However, Maguire et al., as modified above does not disclose wherein the support mounted on each of the two portions of the frame by means of the single carriage of the pack-carrier.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the support mounted on each of the two portions of the frame by means of the single carriage of the pack-carrier, since it has been held that mere duplication of the essential working parts of a device involved only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 17, Maguire et al., discloses the portions (3i & 3ii) of the frame (3) are movable (i.e. via Double Headed Arrow in Figure 7) one to another according to the carriage (2) (See Paragraph 0084).

Claims 3, 4, 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2013 / 0292433 A1) to Maguire et al., and (U.S. Patent  as applied to claim 1 above, and further in view of (U.S. Patent Number 6,789,710 B1) to Szatkowski.
Regarding claim 3, Maguire et al., as modified by above does not disclose the support is movable between the projecting position that, in service, enables the pack to rest on the support, and the folded-away position.
Szatkowski teaches the support (13) is movable between the projecting position (See Figures 5 & 8) that, in service, enables the pack to rest on the support (13), and the folded-away position (See Figures 6 & 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the support movable between the projecting position that, in service, enables the pack to rest on the support, and the folded-away position as taught by Szatkowski with the pack-carrier of Maguire in order to provide quick and easy storage when not in use.

Regarding claim 4, Maguire et al., as modified by Szatkowski discloses wherein the support (13) is mounted to move on the frame (12) between the projecting position (See Figures 5 & 8) and the folded-away position (See Figures 6 & 7).

Regarding claim 5, Maguire et al., as modified by Szatkowski discloses the support (13) is mounted to move in rotation (i.e. via (15) in Figure 5) between the projecting position (See Figures 5 & 8) and the folded-away position (See Figures 6 & 7).

.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2013 / 0292433 A1) to Maguire et al., and (U.S. Patent Publication Number 2009 / 0179055 A1) to Estrellado and  (U.S. Patent Number 6,789,710 B1) to Szatkowski as applied to claim 3 above, and further in view of (U.S. Patent Number 6,053,383) to Gunderson. 
Regarding claim 6, Maguire et al., as modified by above does not explicitly disclose the spring tending to hold the support in its folded-away position.
Gunderson teaches the spring (11) tending to hold the support (17) in its folded-away position (See Figure 2) for the purpose of biasing the support table in the inoperative position when not in use (See Column 3, lines 58 – 65).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the spring tending to hold the support in its folded-away position as taught by Gunderson with the bag-carrier of Maguire et al., in order to bias the support table in the inoperative position when not in use (See Column 3, lines 58 – 65).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2013 / 0292433 A1) to Maguire et al., in view of (U.S. Patent .
Regarding claim 14, Marguire et al., discloses the pack-carrier (See Figure 7) comprising the open attachment frame (3, 3i & 3ii), the frame (3, 3i & 3ii) being shaped so that, in service, it extends around the back of the user (See Figures 3 & 4) and at least in part around each of the user’s sides (i.e. via Left & Right (3i) in Figure 7) so as to balance stresses between the user’s back and both of the user’s sides,
wherein at least one end of the frame (i.e. End Portion of (3i) in Figure 7) that is to be located at one of the user’s sides presents the projection (See Figure 7) that, in service, is capable of supporting loads other than the backpack (7) and arranged on the user’s torso or on the sides of the user’s trunk, and that balances the structure relative to loads placed behind in the backpack (7) (See Figure 7).
However, Maguire et al., does not explicitly disclose at least one support, the support being arranged on the frame in such a manner as to be capable of extending outwards from the frame in the projecting position that, in service, enables the pack to rest on the support; and wherein the projection extends in a different plane than the distal end of the frame.
Gunderson teaches the pack-carrier (See Figure 1) comprising at least one support (9 &17), the support (9 & 17) being arranged on the frame (3 & 21) in such a manner as to be capable of extending outwards from the frame (3 & 21) in the projecting position (See Figure 3) that, in service, enables the pack (23) to rest on the support (9 & 17) (See Figures 1 & 3); and wherein the projection (See Figures 1 & 3) for the purpose of providing lifting aid to permit easy stocking of shelves (See Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make at least one support, the support being arranged on the frame in such a manner as to be capable of extending outwards from the frame in the projecting position that, in service, enables the pack to rest on the support; and wherein the projection extends in a different plane than the distal end of the frame as taught by Gunderson with the carrier of Maguire et al., in order to provide lifting aid to permit easy stocking of shelves (See Abstract).
However, Maguire et al., does not disclose wherein the projection is made from the widening of the rim of the frame.
Orr, Jr. et al., teaches wherein the projection (i.e. Projection of (109 & 110) in Figure 7) is made from the widening of the rim (i.e. Lower Wider Width Thicker Portion of (108) in Figures 6 & 7) of the frame (108) (See Figures 6 & 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the projection made from the widening of the rim of the frame as taught by Orr, Jr. et al., with the pack-carrier of Maguire et al., in order to adequately support the load on the support tray.

Claims 16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2013 / 0292433 A1) to Maguire et al., in view of (U.S. Patent Number 947,024) to Paine et al., and (U.S. Patent Publication Number 2009 / 0179055 A1) to Estrellado.
Regarding claim 16, Maguire et al., discloses the pack-carrier comprising: the open attachment frame (3) and, in service, it extends at least in part around each of the user’s sides so as to balance stresses between the user’s back and both of the user’s sides.
However, Maguire et al., does not disclose at least one support being arranged on the frame in such the manner as to be capable of extending outwards from the frame in the projecting position and form which there extends at least one attachment tab for attaching the pack-carrier to the equipment, wherein at least one attachment tab comprises orifices.
Paine et al., teaches at least one support (9) being arranged on the frame (8) in such the manner as to be capable of extending outwards from the frame (8) in the projecting position (See Figure 1) and form which there extends at least one attachment tab (7) for attaching the pack-carrier to the equipment (6), wherein at least one attachment tab (7) comprises orifices (i.e. Slot Portion of (7) in Figure 1).
It would have been obvious to one having ordinary skill in the art at time the invention was effectively filed to make at least one support being arranged on the frame in such the manner as to be capable of extending outwards from the frame in the projecting position and form which there extends at least one attachment tab for attaching the pack-carrier to the equipment, wherein at least one attachment tab comprises orifices as taught by Paine et al., with the pack-carrier of Maguire et al., in order to connect the carrier to the user belt or waist strap.
However, Maguire et al., does not disclose wherein the at least one support includes the continuous rim that is circularly arcuate.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the at least one support including the continuous rim that is circularly arcuate as taught by Estrellado with the pack-carrier of Maguire in order to enhance product appeal.

Regarding claim 18, Maguire et al., discloses the open attachment frame (3) and, the frame (3) being shaped so that, in service, it extends at least in part around each of the user’s sides so as to balance stresses between the user’s back and both of the user’s sides. 
However, Maguire et al., does not disclose at least one support, the support being arranged of the frame in such a manner as to be capable of extending outwards from the frame in the projection position that, in service, enables the pack to rest on the support; and wherein the at least one support includes the continuous rim that is circularly arcuate.
Estrellado teaches at least one support (104), the support (104) being arranged of the frame (110) in such a manner as to be capable of extending outwards from the frame (110) in the projection position (See Figures 1 & 2) that, in service, enables the pack (310) to rest on the support (104) (See Figure 3); and wherein the at least one support (104) includes the continuous rim that is circularly arcuate (See Figures 1 & 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make at least one support, the support being arranged capable of extending outwards from the frame in the projection position that, in service, enables the pack to rest on the support; and wherein the at least one support includes the continuous rim that is circularly arcuate as taught by Estrellado with the pack-carrier of Maguire et al., in order to transfer weight of the load being carried by the user to the hip area of the user (See Abstract).
However, Maguire et al., explicitly disclose at least one attachment tab for attaching the pack-carrier to the equipment.
Paine et al., teaches at least one attachment tab (7) for attaching the pair-carrier to the equipment (6) (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make at least one attachment tab for attaching the pack-carrier to the equipment at least one attachment tab for attaching the pair-carrier to the equipment as taught by Paine et al., with the pack-carrier of Maguire et al., in order to connect the carrier to the user belt or waist strap          
                             
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2013 / 0292433 A1) to Maguire et al., in view of (U.S. Patent Publication Number 2007 / 0017945) to Willis.
Regarding claim 19, Maguire et al., discloses the pack-carrier (1) comprising: the open attachment frame (3) and, the frame (3) being shaped so that, in service, it extends around the back of the user and at least in part around each of the user’s sides so as to balance stresses between the user’s back and both of the user’s sides (See Figures 3, 4, 5, & 6), wherein the frame (3) includes two portions (3i & 3ii). 
capable of extending outwards from the frame in the projecting position that, in service, enables the pack to rest on the support, wherein the support is mounted on one of the two portions by means of the first carriage of the pack-carrier, and wherein the support is mounted on the second of the two portions by means of the second carriage of the pack-carrier.
Willis teaches at least one support (i.e. Left & Right (14) in Figure 1A), the support (i.e. Left & Right (14) in Figure 1A) being arranged on the frame (12) in such a manner as to be capable of extending outwards from the frame (12) in the projecting position that, in service, enables the pack (200) to rest on the support (14) (See Figures 1A & 4), wherein the support (i.e. Left (14) in Figure 1A) is mounted on one of the two portions (i.e. Left Side Portion of (12) in Figure 1A) by means (8) of the first carriage (i.e. Left (17) in Figure 1A) of the pack-carrier (10), and wherein the support (i.e. Right (14) in Figure 1A) is mounted on the second of the two portions (i.e. Right Side Portion of (12) in Figure 1A) by means (8) of the second carriage (i.e. Right (17) in Figure 1A) of the pack-carrier (10) (See Figure 1A) for the purpose of carrying the weight of a load and transferring the load to the torso (See Paragraph 0016).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make at least one support, the support being arranged on the frame in such a manner as to be capable of extending outwards from the frame in the projecting position that, in service, enables the pack to rest on the support, wherein the support is mounted on one of the two portions by means of the first carriage of the pack-carrier, and wherein the support is mounted on the second of the two .
    
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 19 have been considered but are moot in view of the new grounds of rejection

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.L.V/Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734